Citation Nr: 0706409	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Michael L. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran performed verified active duty service from 
October 1976 to November 1984.  An additional three years and 
nine months of active duty service is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2004, the 
veteran testified at a personal hearing before a Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

In February 2005, the Board denied the appellant's claim.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and in an April 2006 order the Court granted 
a joint motion for remand.


VACATUR


The Board may vacate an appellate decision at any time on the 
Board's own motion when an appellant has been denied due 
process of law. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2006).  In light of the April 2006 Order of the 
Court, it is apparent that the Board in February 2005 denied 
the veteran's claim without first assisting the appellant in 
providing him an adequate VA examination.  Accordingly, as 
the Board's consideration of the veteran's claim on appeal 
was based on an incomplete record, the appellant was not 
afforded full due process of law.  Therefore, the February 
2005 Board decision is hereby VACATED in its entirety.


ORDER

The Board's February 2005 decision is vacated as to the issue 
of entitlement to service connection for hepatitis C.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


